In a support proceeding pursuant to Family Court Act article 4, the father appeals from an order of the Family Court, Suffolk County (Trainor, J.), dated May 24, 2000, which denied his motion to obtain a free stenographic transcript of the proceeding in order to file objections to an order of the same court (Livrieri, H.E.), dated February 9, 2000, which granted the mother’s application for leave to enter a money judgment in the sum of $10,125, representing arrears in child support.
Ordered that the appeal is dismissed, without costs or disbursements.
The father appeals from an order which denied his application to obtain a free stenographic transcript to aid in the filing of objections to the Hearing Examiner’s findings. However, since the order appealed from does not involve some part of the merits of this support proceeding, it is not appealable as of right (see, CPLR 5701 [a] [2] [iv]), and we decline to grant leave to appeal. Krausman, J. P., Florio, Feuerstein and Cozier, JJ., concur.